Title: To Thomas Jefferson from Willink & Van Staphorst, with Enclosures, 31 January 1788
From: Willink & Van Staphorst
To: Jefferson, Thomas,Commissioners of the Treasury




Amsterdam 31 January 1788

We are honored with Your Excellency’s respected favor of 13. Inst. urging us again to pay the ƒ51,000 Guilders reimbursable by the United States the First Instant at the House of Henry Fizeaux & Co. which we should have effected, had you and Mr. Adams wrote us clearly and decidedly to do it; instead of which you both desired us to discharge only the Interest and wait the Orders of the Board of Treasury about the Principal. And now that We have your joint Approbation, the official Communication We have of the actual Situation and Prospect of the Finances of the United States would render such a partial Payment of no avail towards the Support of the public Credit, unless effectual measures shall be adopted, to provide Funds for the ƒ270 m. Interest that will be due the First of June next; A single day’s Retard in which would ground a prejudice of long duration.
We inclose you a Copy signed by us, of a Letter We received from His Excelly. John Adams Esqr. under date of 22. Instant, with a dereliction to Your Excellency of his Relation towards us as Commissioners of Congress on Loans in this Country. In consequence whereof you will likewise have herewith a Copy signed by us of the Letter addressed us under date of 5 December last by the Commissioners of the Treasury of the United States; Which we are certain will impress upon your Excellency’s Mind, the Necessity of acceding to the Proposal agreed to by us in our Letter of 18 Instant to the Board of Treasury of the United States, of which we inclose a signed Copy, anticipating the Commissioners  Advice of the real State of the Federal Finances, and offering a Plan embracing the Object they so eagerly sollicit, and “to provide a Fund for answering the Interest which might become due ’till such time as a more efficacious System of General Revenue was provided.” And it is peculiarly flattering to us, that the sole Objection possible to be started, if any should be deemed sufficiently weighty to enter into competition with the extreme advantages that will result to the United States from the Acceptance of this Proposal, would be the Payment of One Years Interest on the Two Loans of the Liquidated debt; Which exclusive of being obviated by being only an Advance of Payment, is removed by the disposition of the Board of Treasury to make a Sacrifice, should this Point be considered as One where the Commissioners say, “The last expedient we are sensible may subject you to Inconvenience, but the Sacrifice will we doubt not be considered by the Government of the United States when its more solid Establishment may induce them to call forth and compensate, in a proper Manner, your present Exertions to support their Credit.”
It is highly pleasing to us that the Importance We attributed to the proposed Arrangement for Sale of the remaining Bonds of the last Loan, is fully corroborated by their Letter, and our Acceptance of it quite consonant to the Wishes of the Commissioners of the Treasury. But as we cannot flatter ourselves, to have the Answer of the Board, in season to conclude with the Subscribers, and receive the Monies from them, for which some Credit is always given, We submit our Acceptance of the Proposal for Sale of the remaining Bonds unto your Excellency’s Approbation and Ratification; Which will not admit of a difficulty, should Your Excellency view the Business of the Magnitude and Importance We do, and be equally convinced as we are, that there exists no other means of preserving unsullied the Credit and Honor of the United States.
We request Your Excellency’s speedy decision, in order that We may consolidate and execute the proposed Arrangement; Which is likewise requisite to enable us to carry into effect the other disposals of the United States.
We are respectfully Your Excellency’s Most obedient and very Humble Servants,

Wilhem & Jan Willink Nic. & Jacob Van Staphorst




EnclosureWillink & Van Staphorst to Commissioners of the Treasury

Gentlemen
Amsterdam 18 Janny. 1788.

We had the honour to address you our last respects the 25. Oct. Since are deprived of your favours.
Instead of the approbation of Mr. Adams to pay the 51m. ƒ reimbursable by the united States the 1r. Inst. at the House of Mes. Hy. Fizeaux Co. which we confidently expected in order to Discharge the Same in Support of the honour and Credit of Congress, this Minister has acquainted us with his recall, and that from the Public monies in our Hands, his and Colo. Smiths Expences for returning &c. must be Supplied, which he has informed our Correspondent in London will Amount to Three Thousand pound Sterling. Upon this unforeseen Intelligence we have Most Seriously reflected on the Accounts of the United States with us, and the probability of being able to keep up unsullied their Credit in this Country untill the federal System, now agitating, might be adopted, organized and Operate So as to enable you to make regular Provision for payments of the Interests and redemptions of the principals of your European Debt.
Your very unaccountable Silence and reserve to us, on these Objects, which it is however essentially necessary for us to have the most just and authentic Accounts of, have driven us to the necessity of depending on the Public Papers, and our private Connections, for the Information to direct our opinion and decision. The repeated non Compliance with requisitions made by the Honble. Congress to the respective States for Funds to face the federal Exigences, altho founded upon your reports recommended with peculiar Energy, deprive us of all hopes that you will be able to provide us with Monies that will fall due here before the Operation of the New Government; wherefore we judge it of the utmost importance to Secure if possible the Credit and Dignity of the United States untill this desirable Event Shall place it fully in your Power, as we are persuaded it has been your inclination, to Satisfy with punctuality all the Creditors of the United States, to which the resources of your Country, called forth by a judicious and efficient executive Government, are we doubt not abundantly Competent. The only Certain mode to Effect this being to procure a further Sale of the Bonds remaining in our hands, of the last Loan of One Million Guilders, we have used every persuasive Argument in our Power to induce the Subscrivers to make Another Engagement for part of them, but hitherto ineffectually. [The Most Capital Broker in the money Line here who has been Very Instrumental in Creating and Supporting the Credit of Congress, by taking himself and vending large shares of their Loans from the first outset, and who thro Confidence in the Justice and Wisdom of the United States has undertaken to extend their Credit and augment their internal resources, by furnishing them large Sums of Money in purchase of Stock of your Liquidated Debt, has made us a proposal, which we believe if accepted, he wou’d Carry into Execution, and thus ease you of all Cares Anxieties and Sacrifices that might attend your  Remitting us before the time Necessary to provide us funds for the Interest that will fall due in 1789.] An object so highly Consequential and, we believe, convenient to the United States that we have promised to State and Urge its Acceptance with our Warmest recommendation, which we now do to you Gentlemen, in the belief it will not be declined seing the then possibility of maintaining the Public Credit unimpeach’d so long as the Situation of the United States will require. [We cou’d discharge the Sum due by Congress the 1 Inst. at the House of Henr. Fizeau & Co.


   to which Sum
ƒ 51000.


   Add calls of Mr. Adams £3000 abt.
35000.


   Interest in Feby. 1788
80000.


   Do. in June abt.
270000.


   Do.in Feby. 1789
80000.


Make the fixed demands of these Objects
ƒ516000.


Which might by the proposed Arrangements be Supplied to us provided you would authorize us to pay the Money Lenders in the Bonds of the Last Loan of One Million Guilders with a discount of 10 ƒct. for benefice on the Exchange by remittances from America &c. One Years Interest Only On two Loans of your Liquidated Debt negotiated here being
  
          840000 }
          500000 } Dollars
         ------- 
         1340000 Doll: at 6 ⅌ct.           80,400
                     Off 10 ⅌ct.            8,040
                                           ------
                 Remains Doll:             72,360   abt.       180000
                                                              -------
                                                              ƒ696000
       Which we could face by
         Ballance in hand                 ƒ131000
       Sale of 677 Bonds
         remaining deducting 8
         ⅌ct. about                        622840              753840
                                          -------              ------
       Leaving a ballance in
          favour of the United
          States                                              ƒ 57840
  
to be applied to payments of the Sallary of Th. Jefferson Esqr. and other incidental Expences.]
In proposing this Matter to you, we are well aware it is of an Extraordinary nature and militating against established rules, but on the other hand the Circumstances and Object that would be accomplished are likewise out of the usual Line and Scarce to have been expected in the present floating State of your Government, and we trust the latter will intirely over balance and Triumph over any difficulties the former might occasion, when you will have considered that to your Evident great Conveniency at the most important Crisis your Credit will probably ever be Exposed to will be added the placing the honor Dignity and Credit of your Government upon a foundation that will Command such  reverence and Confidence as would insure you future Pecuniary Assistance from the Money Lenders of this Country, whenever the Moment may render Expedient for the United States to Attest or Vindicate their rights and respectability or undertake any great internal regulation or Improvement to which your Locality furnishes such ample Fields.
Hints have been given us, that it would be Extreemly Agreable and a Matter of Much Convenience to the french Court to transfer the debt due by the United States to it unto the Money Lenders here, even under Guaranty of the Court of Versailles, a fresh proof of its Confidence in your Government, which as well as the former Acts of friendship you have Experienced, we [are] certain it would be highly gratifying to the United States to retaliate, and we flatter ourselves this business might be Compleated here was the Credit of America placed upon the firm basis the present Arrangement would ground and Consolidated by the Introduction of the New federal System.
Against the allegation that may be made that Congress makes a difference between the payment of Interest to the foreign and Domestick Creditors of the United States, and therefore their Arrangements respecting their home Contracted debt should not influence the Credit of the Loans raised here may be truely opposed that our Money lenders would not Conceive or Admit the Justice of such a distinction, since the Solemn Faith of the same Government has been repeatedly pledged to both discriptions of Creditors. Therefore a demur of Interest upon the two aforementioned Loans of the Liquidated Debts would Certainly much distress the Credit of the United States here. The holders only make the demand for one year, since they are Assured by the plan of the new Government that in future all Continental Taxes will be Levied in Specie and Consequently the object they are destined to provide for will be discharged in the Same Manner, so that in fact Congress will pay no more here than it will Shortly afterwards be Obliged to pay in America for the Same Object and that in a property which would otherwise remain undisposed of. This People here are Convinced of from the Natural Idea they entertain that one of the first Measures of the New Government will be an efficient inforcement of all the former requisitions of Congress to the different States, a Measure equally pregnant with Justice to the Public Creditors and such States as have fully or in a great part Complied to such legal Claims, but as well merited retribution to the dilinquent, who by this means being obliged to supply in Money, what they may be deficient in their allotted faculty of paying in Indemts, will be Compelled to furnish Specie for the Interest upon Such part of the Liquidated Debt as is now asked by the proposed arrangement, and thus the United States will be rather gainers than Otherwise. It pained us Exceedingly to learn from Mr. Fizeaux & Co. that they had wrote you in Jany. and June 1787 upon the Subject of the reimbursement due at their house the 1. Inst. about which they or us have not received a Line. We most earnestly request the same fate may not attend this Letter, but that you will answer it by the first and Different Conveyances, the more so as it will be Expected in Course by the Brokers here, who have made the proposal now offered  to your Consideration, and which its advantages we have accepted under the Condition of your approbation and ratification.
We must once more impress upon your mind that there being no probability of making Sale of the Bonds otherwise than by Closing with this proposal, should it be declined, we shall not be able to Discharge the next June Interest, unless furnished with timely remittances. We now Inclose you Abstract of the Account Current of the United States with us up to 31 Ulto. on which you will find included the Payment of a Jany. Interest due upon the ƒ51000, Negotiated for Congress by H. Fizeaux & Co. the ballance ƒ131230 holld. Currency We Carry to the Credit of the New Account of the United States. May we intreat your examination of Same, to honour with Attention our reiterated requests to have your approbation to such as we have furnished.
We are respectfully Gentlemen Your most obt. & Very Humble Serts.,

Wilhelm & Jan Willink Nic. & Jacob Van Staphorst


